NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GREGORY MYERS,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D15-4521
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )
as trustee for Credit Suisse First           )
Boston CSFB 2005-11,                         )
                                             )
              Appellee.                      )
                                             )
                                             )
BARBARA ANN KELLY,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D15-4836
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )         CONSOLIDATED
as trustee for Credit Suisse First           )
Boston CSFB 2005-11,                         )
                                             )
              Appellee.                      )
                                             )

Opinion filed March 21, 2018.

Appeals from the Circuit Court for Collier
County; James R. Shenko, Judge.

Charles F. Beall, Jr. of Moore, Hill &
Westmoreland, P.A., Pensacola, for
Appellants.
Dean A. Morande and Michael K. Winston of
Carlton Fields Jorden Burt, P.A., West Palm
Beach, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and CRENSHAW, JJ., Concur.




                                        -2-